Citation Nr: 0208443	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  97-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for additional 
disability, claimed as residuals of spinal myoclonus, to 
include loss of bladder and bowel control and lower body 
shakes, as a result of surgical and medical treatment by the 
Department of Veterans Affairs in 1984.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1996 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, by a decision December 12, 1985, the 
Board denied the veteran's claim for compensation under 
38 U.S.C.A. § 351 (later renumbered § 1151) for claimed 
severance of the sciatic nerve during VA spinal fusion 
surgery in August 1984.  In that decision, the Board found as 
a fact that the sciatic nerve was not severed during VA 
surgery.  In August 1985, the veteran reopened his claim for 
compensation for additional disability as a result of VA 
treatment in 1984 after the decision of the United States 
Supreme Court in Brown v. Gardner, 115 S.Ct. 552 (1994), 
which held that a regulation requiring a showing of fault on 
VA's part to establish entitlement to compensation under 
38 U.S.C.A. § 1151 was ultra vires.

In August 1998 and November 2000, the Board remanded this 
case to the RO for further development of the evidence.  The 
case was most recently returned to the Board in June 2002.  



FINDINGS OF FACT

There is no competent evidence that the veteran currently or 
in the past had any additional disability as a result of VA 
spinal fusion surgery in August 1984 and follow-up VA medical 
care.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability claimed as a result of VA surgical and 
medical treatment in 1984 is not warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which VA has not obtained and considered.  The RO and the 
Board have notified the veteran of the requirements in law to 
establish entitlement to the benefit which the veteran is 
seeking. The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Title 38, United States Code § 1151 (West 1991 & Supp. 2001) 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he has 
suffered additional disability as a result of VA surgical and 
medical treatment in 1984. 

The veteran contends that he sustained additional disability 
as the result of VA surgery on his spine in August 1984.  At 
a personal hearing in April 1997, he testified that a VA 
physician, identified as Dr. L., told him that, as a result 
of a staph infection following VA spinal fusion surgery in 
August 1984, he developed muscle spasms and bowel and bladder 
control problems.  The Board notes that the veteran's 
extensive VA treatment records contain no such finding or 
opinion, and the veteran has not submitted any report by Dr. 
L. concerning his alleged statements to the veteran.  (The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a layman's account of 
what a physician purportedly said does not constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995)).

The record reveals that, in February 1984, a VA orthopedic 
evaluation resulted in a finding that the veteran had grade I 
spondylolisthesis of the L5-S1 segment of the spine.  
Consideration of fusion surgery was recommended.

In early August 1984, during VA hospitalization, the veteran 
underwent bilateral lateral fusion of L-5 to the sacrum.  A 
hospital summary later that month noted that his 
postoperative course was unremarkable except for some 
temporary voiding difficulty.  The veteran was discharged 
from the VA Medical Center on postoperative day 15 to be 
followed in the orthopedic clinic.  The plan was for him to 
continue in a body cast with pantaloon extension for 4 to 6 
months.

In January 1986, the veteran was admitted to a VA Medical 
Center for evaluation of complaints of lower back pain, lower 
extremity weakness and shaking, left greater than right, and 
urinary incontinence.  Diagnostic studies, including a lumbar 
puncture, an electroencephalogram (EEG), a CT scan of the 
head, a myelogram, and lumbosacral X-rays failed to reveal an 
organic reason for his complaints.  The discharge diagnosis 
was bilateral lower extremity myoclonus jerks, left greater 
than right, secondary to unknown etiology.  The Board notes 
that "myoclonus" is defined as shocklike contractions of a 
portion of a muscle, an entire muscle, or a group of muscles, 
restricted to one area of the body or appearing synchronously 
in several areas; it may be part of a disease process (e.g., 
epileptic or post-anoxic myoclonus) or be a normal 
physiological response (e.g., nocturnal myoclonus).  
Dorland's Illustrated Medical Dictionary 1092 (28th ed., 
1994).

In August 1997, the veteran was evaluated by a VA neurologist 
for complaints of "seizures and spasticity".  He was using 
a wheelchair for claimed spasticity of the lower extremities.  
He stated that he also had spasticity of the bladder.  The 
examiner found that the spells which the veteran described 
were not clearly epileptic, and further diagnostic studies 
were planned.  As to the question of myoclonus, the VA 
neurologist reported that the findings on examination were 
not clearly consistent with an organic etiology.

The veteran underwent VA psychological testing in January 
1999.  The examiner reported that the veteran's profile 
appeared to be defensive and psychopathology could not be 
ruled out.

In January 1999, a VA neurologist reported that electrical 
studies using electromyogram (EMG) techniques would be 
necessary to make a conclusive diagnosis of the veteran's 
spinal myoclonus.  

In May 1999, a VA EMG and nerve conduction studies showed no 
electrodiagnostic evidence of propriospinal myoclonus.

In June 1999, a VA neurologist reported that the veteran's 
chief complaint was progressive muscle spasms and involuntary 
movements of the upper and lower extremities, more in the 
lower extremities.  A neurological examination yielded an 
impression of hereditary degenerative spinal muscular disease 
and nothing to support a diagnosis of pseudoseizures.

In May 2000, at a VA neurology clinic, the veteran's chief 
complaint was muscle spasms of the lower extremities 
precipitated by movement.  The veteran indicated that he was 
able to work out on an exercise bike every morning.  The 
impression was hereditary degenerative spinal muscle disease.  

The Board notes that, as of May 2000, there was no competent 
medical evidence of record that the veteran had at that time 
any additional disability as a result of VA spinal fusion 
surgery in August 1984.

In November 2000, the veteran was seriously injured in motor 
vehicle accident.  He sustained a fracture of his thoracic 
spine.  He was admitted to a private hospital.  At hospital 
discharge in December 2000, diagnoses included: T-7 
paraplegia; T-7 unstable fracture, status post 
instrumentation with CD horizon hooks and rods, autologous 
bone graft, and T-4 to T-10 fusion; neurogenic bowel 
dysfunction; neurogenic bladder dysfunction; previous lumbar 
fusion; and previous paraparesis from a spinal degenerative 
muscular disease of unclear type.

At a VA neurological examination in January 2001, a history 
of lower extremity spasms of unknown etiology prior to 
November 2000 was noted.  It was also noted that numerous 
evaluations by neurologists and neurosurgeons found no 
organic pathology to account for the veteran's complaints.  
Although the veteran claimed that, prior to November 2000, he 
was unable to walk or move his legs without precipitating 
"leg shakes", he had been still able to drive a car.  The 
veteran's November 2000 accident had left him with paraplegia 
and bowel and bladder dysfunction.  He had not had "leg 
shakes" since the accident.  The neurological examination in 
January 2001 reflected the recent thoracic spine injury.

At a VA psychiatric examination in March 2001, the examiner 
noted that he had been asked to determine whether the veteran 
had a psychogenic seizure disorder and whether the veteran's 
symptoms were psychogenic or somatized.  The examiner found 
that the veteran had no somatization or psychogenic disorder.  
The diagnosis on Axis I was depressive disorder secondary to 
medical condition.  The examiner commented that the veteran's 
depressive disorder was secondary to his paralysis and 
symptoms following a non-service connected motor vehicle 
accident the previous year.  He stated that the veteran might 
have a genetic neurodegenerative  disorder which was not 
related to his previous VA spinal surgery.

Upon consideration of the veteran's claim for compensation 
for additional disability as a result of VA spinal fusion 
surgery in 1984, the Board notes that the question of whether 
there is additional disability and, if so, whether such 
additional disability was a result of surgical and/or medical 
treatment are medical questions.  In the veteran's case, 
there is absolutely no medical evidence that he currently has 
or ever had any additional disability as a result of VA 
spinal surgery in 1984.  His complaints were rather found to 
be related to a hereditary neuromuscular disease.  In order 
to establish entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001), current additional 
disability which is related to VA treatment must be shown by 
competent evidence.  There is no such evidence in this case.  
The veteran, as a layman, is not qualified to offer an 
opinion on a question of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  His personal beliefs as the cause of his 
complaints after August 1984 and before November 2000 thus 
have no probative value.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
which, for that reason, must be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for additional 
disability, claimed as residuals of spinal myoclonus, to 
include loss of bladder and bowel control and lower body 
shakes, as a result of VA surgical and medical treatment in 
1984 is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

